Citation Nr: 1625672	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  04-37 737A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

The Veteran testified at a hearing before the undersigned in February 2006.  A transcript is of record. 

The Board remanded this case for further development in April 2007.  In a June 2008 decision, the Board denied the Veteran's petition to reopen the service connection claim for PTSD.   In a February 2009 Order, the United States Court of Appeals for Veterans Claims (Court) endorsed a joint motion for remand (JMR), vacated the Board's June 2008 decision, and remanded the case for further action consistent with the terms of the joint motion.  

The Board remanded this case in March 2010 and June 2011 for further development.  

Prior to re-certification of this appeal to the Board, the Veteran's then representative of record withdrew representation.  The attorney notified the Veteran of the withdrawal in a December 2014 letter, and informed the Veteran that he would return to him his original records and a copy of those records.  The attorney also notified VA of the withdrawal in a January 2015 letter.  A December 2015 written statement from the Veteran acknowledges the withdrawal of his representative.  The criteria for withdrawal of representation are satisfied.  See 38 C.F.R. § 14.631(c) (2015).  The Veteran has not appointed a new representative.  As the issue on appeal must be remanded, he will have another opportunity to appoint a new representative if he wishes.

The Veteran filed a substantive appeal (VA Form 9) in April 2014, perfecting his appeal regarding service connection claims for a lung condition due to asbestos exposure, burns on the face, and ischemic heart disease.  As he requested a Board hearing at the local RO, which has been scheduled for next month, the Board will not address the appeal concerning these claims at this time. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This case must be remanded again to ensure all due process requirements are satisfied, and that VA has fulfilled its statutory duty to assist.  

In December 2015, after the Veteran's petition to reopen the service connection claim for PTSD was last adjudicated by the AOJ in a November 2015 supplemental statement of the case (SSOC), he submitted additional evidence, including three witness statements from his spouse and children regarding PTSD symptoms.  In a letter accompanying this evidence, he requested a 90-day extension to submit additional evidence, and also requested that his treatment record records from the Vet Center in Boise, Idaho be obtained.  Enclosed with the letter was VA Form 10-5345, indicating he received treatment at the Boise Vet Center from 2009 forward.  

The RO did not respond to the Veteran's request for a 90-day extension, did not seek to obtain the outstanding treatment records from the Boise Vet Center, and did not issue an SSOC with consideration of the additional evidence he submitted.  Instead, it proceeded with re-certification of the appeal and transfer of the record to the Board.  

When evidence is received by the AOJ prior to transfer of the record to the Board, an SSOC must be prepared unless the additional evidence duplicates evidence previously of record or is not relevant to the issue or issues on appeal.  38 C.F.R. § 19.37(a) (2015); see 38 C.F.R. § 19.31 (2015).  The December 2015 witness statements from the Veteran's family are not duplicative and are relevant to the appeal.  Therefore, an SSOC is required. 

Moreover, VA has a duty to make appropriate efforts to obtain the VA treatment records identified by the Veteran.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

A remand is therefore necessary to ensure these requirements are satisfied before the Board may proceed with appellate review. 

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a letter requesting him to identify any additional records or evidence pertinent to the appeal. 

2. Obtain all outstanding VA treatment records from the Boise Vet Center and the Boise VA Medical Center from 2009 forward and add them to the claims file.

3. Then, after completing any other development that may be indicated, readjudicate the issue on appeal, with consideration of the December 2015 statements from the Veteran's spouse and children and all other pertinent evidence received since the November 2015 SSOC.  If the benefits sought are not granted, the Veteran (and his representative, if any) must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




